UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7051


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT SAWYER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:07-cr-00175-RLW-1; 3:08-cv-00597-RLW)


Submitted:    January 13, 2010               Decided:   January 27, 2010


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Sawyer, Appellant          Pro Se.    Angela Mastandrea-Miller,
Assistant United States          Attorney,   Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert       Sawyer   seeks    to    appeal      the    district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a     certificate      of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent       “a    substantial       showing       of    the      denial    of     a

constitutional          right.”        28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner        satisfies       this        standard       by     demonstrating           that

reasonable       jurists       would    find       that    any     assessment        of     the

constitutional         claims     by   the    district      court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Sawyer has

not     made     the    requisite      showing.           Accordingly,        we     deny    a

certificate       of       appealability      and      dismiss        the   appeal.          We

dispense        with    oral     argument      because       the      facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                              2